per curiam :
Contra el Notario Eugenio Sánchez Ruiz se formuló querella imputándole que alegadamente notarizó *849veinte (20) declaraciones juradas relacionadas con solici-tudes para tener y poseer armas de fuego sin que los decla-rantes comparecieran personalmente ante el mencionado no-tario.
Í1] El Comisionado Especial rindió su Informe, el cual está sostenido por la prueba desfilada. Es incontrovertible el hecho de que todas las solicitudes para tener y poseer armas de fuego notarizadas por el Notario Eugenio Sánchez Ruiz fueron firmadas por las personas que hicieron tales solici-tudes, sin embargo, ninguna de ellas lo hizo en su presencia.
La actuación del Notario Eugenio Sánchez Ruiz es manifiestamente contraria a lo requerido por la Ley Notarial. Repetidamente hemos advertido a los notarios de su obligación de cumplir estrictamente con lo preceptuado en la Ley Notarial. Deben ser exigentes y abstenerse de dar fe notarial de declaración jurada si la persona que va a otorgar el documento o la declaración jurada no ha comparecido personalmente.
En las circunstancias que concurren en el presente caso, habiéndose hecho constar que: “[djurante el curso de 41 años de ejercicio profesional el querellado, Ledo. Eugenio Sánchez Ruiz, nunca fue sometido a investigación de índole alguna sobre su conducta profesional, como tampoco ha reci-bido reprimenda, prevención, castigo o amonestación de clase alguna relacionada con el ejercicio de la Notaría”, estimamos de rigor como única sanción suspenderle del ejercicio del no-tariado por el término de seis meses.
Se dictará sentencia de conformidad.
Los Jueces Asociados Señores Rigau y Torres Rigual no intervinieron. El Juez Asociado Señor Negrón García es del criterio que debe suspenderse permanentemente al querellado del ejercicio del notariado.